Citation Nr: 1534711	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  06-03 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Evaluation of radiculopathy of the left lower extremity, rated as 10 percent disabling prior to March 20, 2006.

2.  Evaluation of radiculopathy of the left lower extremity, rated as 20 percent disabling from March 20, 2006, to July 25, 2011.

3.  Evaluation of radiculopathy of the left lower extremity, rated as 40 percent disabling beginning July 26, 2011.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to April 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2006, the Veteran testified at a hearing held before a Decision Review Officer (DRO).  A copy of the transcript is of record.

In October 2008, the Board, in pertinent part, denied the issue of entitlement to a separate initial compensable rating for radiculopathy of the left lower extremity effective prior to March 20, 2006, and a rating in excess of 20 percent thereafter.  The Veteran appealed that issue to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated in September 2009, granted a Joint Motion for Partial Remand (Joint Motion), and vacated that portion of the October 2008 Board decision.  The case was returned to the Board for compliance with the September 2009 Joint Motion.  

In February 2010, the Board denied a separately compensable evaluation for radiculopathy of the left lower extremity prior to March 20, 2006, and denied a rating in excess of 20 percent for radiculopathy of the left lower extremity as of March 20, 2006.  The Veteran again appealed the Board's decision to the Court which, in a March 2011 Order, granted the parties' Joint Motion, vacating the Board's February 2010 decision and remanding the claim for compliance with the terms of the Joint Motion.

In May 2011, the Board remanded the claim for additional development and adjudicative action.  In an April 2014 rating decision, the RO increased the evaluation for radiculopathy of the left lower extremity to 10 percent effective from April 29, 2005, to March 19, 2006, and to 40 percent effective from July 26, 2011.  Because the assigned disability ratings are not the maximum rating available, this issue remains on appeal and was returned to the Board for further appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2015, the Board again remanded the issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been adjudicated by the RO but has been raised by the record; specifically, in the November 2008 VA examination, the Veteran stated that he was receiving Social Security disability benefits due to his back and had not worked in three years.  Thus, the Board finds that although an appeal was not received on the issue of entitlement to a TDIU, it is now before the Board because it has been reasonably raised during the adjudicatory process of the claim for an increased evaluation and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).  Specifically, the November 2008 VA examination report notes that the Veteran has been on Social Security disability since 1991, secondary to his back condition.  Moreover, September 2003 private medical records reference that records were copied for "Social Security."  Documents pertaining to any Social Security Administration (SSA) disability benefits and the application therefor have not been requested or associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claim, therefore, must be remanded to request such records.  38 C.F.R. § 3.159(c)(2) (2014).

Additionally, the November 2008 VA examination reasonably raises the issue of the Veteran's employability due to his service-connected back disability.  Although the Veteran is noted to have held jobs at various times during the appeal period, some are noted to be part-time.  Thus, the issue is raised as to whether the Veteran's employment is marginal rather than substantial.  In any event, the AOJ has not adjudicated the issue of a TDIU in the first instance, and the Veteran has not waived his right to such AOJ consideration.  Therefore, the Board finds it necessary to remand for that purpose.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant medical or occupational records for the appeal period.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

3.  Review the case with respect to the issue of a TDIU.  Conduct appropriate development as needed and adjudicate the issue.

4.  If upon completion of the above actions any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




